                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  AMRO A ELANSARI,                        :
                                          :
           Petitioner                     :
                                          :    CIVIL ACTION NO. 3:18-CV-1123
     v.                                   :
                                          :     (Judge Caputo)
  COM. OF PENNSYLVANIA, et al.,           :
                                          :
           Respondents                    :



                                      ORDER

      AND NOW, this 9th day APRIL 2019, it is ORDERED that Mr. Elansari’s

Amended Petition for Preliminary Hearing Ex Parte Motion for Emergency Stay of

Judgment in Favor of Plaintiff (ECF No. 5) is DENIED.




                                           /s/ A. Richard Caputo
                                           A. RICHARD CAPUTO
                                           United States District Judge
